Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

2.	This office acknowledges receipt of the following items from the Applicant:
Papers submitted under 35 U.S.C. 119(a)-(d) have been placed of record in the
file.
Information Disclosure Statement (IDS) filed on 7/1/21 was considered.
3.	Claims 1-16 are presented for examination.

Specification
Title
4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
SUGGESTED TITLE:	
MEMORY AND OPERATING METHOD HAVING A RANDOM SEED GENERATION CIRCUIT, RANDOM SIGNAL GENERATOR, AND AN ADDRESS SAMPLING CIRCUIT FOR SAMPLING ACTIVE ADDRESS.



	Drawings
5.	The drawings are objected to because of the following minor informalities:
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated See MPEP  608.02(g). Correction is required.

As described in the “Description of the Related Art” section of the specification, figure 1 illustrating a conventional plurality of memory cells array, each intersected word lines and bit lines and the effect between the neighboring word lines connect to the 


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claim 1-2, 5, 7-11 and 5-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ayyapureddi et al, U.S. Patent. No. 11,211,110 in view of Van Der Sluis et al, U.S. Patent No. 9,383,969. 
	With regard to claim 1, 2, 10 and 16, Ayyapureddi discloses a memory (fig. 2) comprising 5a random signal generator (fig. 2, Random number generator 239) suitable for generating a random signal that is randomly activated (fig. 2, 1st scramble keys(s) and 2nd scramble keys(s)) based on the random seed signal (fig. 2, Seed signal) (col. 9, line 29-36); and an address sampling circuit (fig. 2, refresh Address Generator 234) suitable for sampling an active address (fig. 2, HitXADD address) while the random signal is activated (fig. 2, sampling signal AMSample) (col 9, line 41-51).  
	Ayyapureddi, does not discloses wherein a random seed generation circuit suitable for generating a random seed including process variation information .  However, Van Der Sluis discloses a random seed generation circuit (fig. 1, Instantiate unit 152) for generating a random seed (fig. 1, Seed) (abstract) and (col. 11, line 50-62) and process variation information (fig. 1, 110)  connected to internal state memory (fig. 1, 154) (col. 10, line 30-38 and line 57-67) (also with regard to claim 5) for reading and writing access.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the use of random seed generation circuit (fig. 1, 152) responding to the process variation information (fig. 1, 110) of Van Der Sluis’s to produce the seeding signal to be used in Ayyapureddi’s random generating circuit (fig. 2, 249) (col. 10, line 29-38) for generating the random signal to apply to the address sampling circuit  (col. 1, line 50-52) (col. 9, line 24-29) for  sampling an active address while the random signal is activated.
With regard to claim 7, 8 and 15, Ayyapureddi discloses wherein a pulse width of the random seed and a pulse width of the random signal are in a proportional relationship (col. 9, line 21-40).
With regard to claim 9 and 11, Ayyapureddi discloses where during a refresh operation, neighboring rows of a row corresponding to the active address that is sampled by the address sampling circuit are refreshed (col. 4, line 56-col. 5, line 51).
 

Allowable Subject Matter
7.	Claim 3, 4, 6, 12, 13, 14 are objected  as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not show the limitation of wherein the process variation extractor circuit includes: a delay chain suitable for sequentially delaying a first signal to 20generate a plurality of delay signals; a storage circuit suitable for generating a preliminary code by latching the delay signals in response to activation of a pulse signal; and an order change circuit suitable for changing an order of the 16preliminary code to generate the process variation code. 
Prior art does not disclose wherein the seed generation circuit includes: 15a latch suitable for activating the random seed in response to activation of a second signal and deactivating the random seed in response to a feedback signal; and a variable delay line suitable for generating the feedback signal by delaying the random seed, a delay value of the variable delay line 20being adjusted based on the process variation code.
  Prior art also does not disclose wherein the generating the 18process variation information for the memory includes: generating a plurality of delayed signals by sequentially delaying a first signal; generating a preliminary code by latching the delay signals in 5response to activation of a pulse signal; and generating a process variation code by changing an order of the preliminary codes.


Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.  Schreck et al (20200365208), Ito et al (10170174) and Ito et al (10573370) disclose an apparatuses and methods for distributing row hammer refresh events across a memory device is disclosed. In one embodiment, the present disclosure is directed to an apparatus that includes a first memory configured to receive a sequential series of refresh commands and to replace a first of the sequential refresh commands with a row hammer refresh operation once during a refresh steal cycle, a second memory configured to receive the sequential series of refresh commands at to replace a second of the sequential refresh command with a row hammer refresh operation once during a refresh steal cycle, wherein the first of the sequential refresh commands and the second of the sequential refresh commands are different commands.
9.	When responding to the office action, Applicants’ are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.
10.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the date of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connie Yoha, whose telephone number is (571) 272-1799.  The examiner can normally be reached on Mon. - Fri. from 8:00 A.M. to 5:30 PM.  The examiner's supervisor, Alexander Sofocleous, can be reached at (571) 272-0635.  The fax phone number for this Group is (571) 273-8300. 
12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/CONNIE C YOHA/Primary Examiner, Art Unit 2825